Name: Commission Regulation (EEC) No 3332/86 of 31 October 1986 amending Regulation (EEC) No 579/86 laying down detailed rules relating to stocks of products in the sugar sector in Spain and Portugal on 1 March 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 86 Official Journal of the European Communities No L 306/37 COMMISSION REGULATION (EEC) No 3332/86 of 31 October 1986 amending Regulation (EEC) No 579/86 laying down detailed rules relating to stocks of products in the sugar sector in Spain and Portugal on 1 March 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3771 /85 of 20 December 1985 on stocks of agricultural products in Portugal ('), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (2), as last amended by Regula ­ tion (EEC) No 934/86 (3), and in particular Article 8 (5) thereof, Whereas Article 254 of the Act of Accession provides that any stock of products in free circulation in Portugal on 1 March 1986 which in quantity exceeds what may be considered representative of a normal carryover stock must be eliminated by and at the expense of that Member State ; Whereas Commission Regulation (EEC) No 579/86 (4) laid down detailed rules and conditions for the disposal of stocks in Portugal which exceed the quantity considered to be normal carryover stock ; whereas Article 4 of the latter Regulation stipulates that Portugal must in par ­ ticular ensure that this quantity is exported outside the Community before 1 January 1987 ; Whereas in view of the special situation of the sugar market in Portugal and in particular the circumstances applicable to the refining of raw sugar destined for supplying the market of that Member State, the limit of 1 January 1987 does not enable a harmonious transition to the 1986/87 marketing year to be made ; whereas it is consequently justified to extend this time limit to 30 June 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 1 Regulation (EEC) No 579/86 is hereby amended as follows : 1 . In Article 4 ( 1 ), 'that Member State shall ensure that a quantity equal to the difference between the quantity recorded and the quantity laid down is exported from the Community before 1 January 1987' is replaced by 'that Member State shall ensure that a quantity equal to the difference between the quantity recorded and the quantity laid down is exported from the Commu ­ nity before 1 January 1987 in the case of Spain and before 1 July 1987 in the case of Portugal ,'. 2. Article 4 (2) (c) is replaced by the following : '(c) the product in question must be exported before 1 January 1987 in the case of Spain and before 1 July 1987 in the case of Portugal, from the terri ­ tory of the new Member State in question where stocks have been recorded as provided for in para ­ graph 1 and the product must have left the geo ­ graphical territory of the Community before the relevant date .' 3 . The introduction to Article 5 ( 1 ) is replaced by the following : ' 1 . The evidence of export as referred to in Article 4 ( 1 ) must be provided, except in cases of force majeure, before 1 March 1987 in the case of exports from Spain and before 1 September 1987 in the case of exports from Portugal by the presentation of :'. 4 . In Article 5 (2) 'before 1 March 1987' is replaced by 'before the date laid down'. 5. Article 6 (3) is replaced by the following : '3 . The export licence or certificate shall be valid from the date of issue : (a) until 31 December 1986, in the case of exports from Spain ; (b) until 30 June 1987, in the case of exports from Portugal'. 6 . Article 7 is replaced by the following : 'Article 7 1 . For the quantities which are considered as being disposed of on the internal market in accordance with Article 5 (2), an amount shall be levied which is equal to : (') OJ No L 362, 31 . 12. 1985, p. 21 . O OJ No L 177, 1 . 7. 1981 , p. 4. (3) OJ No L 87, 2. 4. 1986, p. 1 . V) OJ No L 57, 1 . 3 . 1986, p. 21 . No L 306/38 1 . 11 . 86Official Journal of the European Communities (a) in the case of sugar, per 100 kilograms, to the import levy for white sugar, in force on 31 December 1986 in the case of Spain and on 30 June 1987 in the case of Portugal, increased or reduced as the case may be by the accession compenstory amount in force on that date for white sugar for the new Member State in question ; (b) in the case of isoglucose, per 100 kilograms of dry matter, to one hundred times the basic amount of the import levy in force for sucrose syrups on 31 December 1986 in the case of Spain and on 30 June 1987 in the case of Portugal . 2 . To convert the amounts referred to in paragraph 1 into national currencies, the agricultural conversion rate applicable shall be that in force in the sugar sector on 31 December 1986 in the case of Spain and on 30 June 1987 in the case of Portugal .' 7 . Article 8 (2) (b) is replaced by the following : '(b) before 1 April 1987 in the case of Spain and before 1 October 1987 in the case of Portugal, of the quantities which are considered in accordance with Article 5 (2), as being disposed of on the internal market and of the cases where Article 5 (3) is applied.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1986 . For the Commission Frans ANDRIESSEN Vice-President